                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON 
 
 
ANTHONY CLARK,                                 :

                       Petitioner,                            Case No. 3:18-cv-266

       - vs -                                                 District Judge Thomas M. Rose
                                                              Magistrate Judge Michael R. Merz

WARDEN, Lebanon Correctional
Institution,

                       Respondent.             :


             ORDER ADOPTING SECOND SUPPLEMENTAL REPORT AND
                           RECOMMENDATIONS



       The Court has reviewed the Second Supplemental Report and Recommendations of United

States Magistrate Judge Michael R. Merz (ECF No. 17), to whom this case was referred pursuant to

28 U.S.C. ' 636(b), and noting that no objections have been filed thereto and that the time for filing

such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Second Supplemental

Report and Recommendations.

       Accordingly, it is hereby ORDERED that the Petition be DISMISSED with prejudice.

Petitioner is DENIED any requested certificate of appealability and the Court hereby certifies to

the United States Court of Appeals that an appeal would be objectively frivolous and therefore

should not be permitted to proceed in forma pauperis.


January 4, 2019.                                      *s/Thomas M. Rose
                                                               Thomas M. Rose
                                                          United States District Judge

 
